04/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 21-0395


                                      OP 21-0395
                                  _________________

 L.B. individually and on behalf of D.B., a Minor,

             Plaintiff and Appellant,

       v.
                                                                    ORDER
 UNITED STATES OF AMERICA; BUREAU OF
 INDIAN AFFAIRS; DANA BULLCOMING,
 agent of the Bureau of Indian Affairs sued in his
 individual capacity,

             Defendants and Appellees.
                               _________________

      Pursuant to Appellee United States of America’s Motion to Authorize Attorney to Present
Oral Argument, and good cause appearing,
      IT IS HEREBY ORDERED that the motion is GRANTED and Assistant U.S.
Attorney Timothy A. Tatarka is authorized to present oral argument in this matter.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                     April 8 2022